CCA 37486. On consideration of Appellant’s second motion to extend time to file the supplement to the petition for grant of review and Appellee’s motion to strike Appellant’s untimely and unauthorized supplement to the petition for grant of review filed out of time, it is ordered that Appellant’s second motion to extend time to file the supplement to the petition for grant of review is hereby granted, and that Appellee’s motion to strike Appellant’s untimely and unauthorized supplement to the petition for grant of review filed out of time is hereby denied.